Opinion by
Mr. Justice Potter,
This was an action for damages for breach of promise of marriage. The verdict was for the plaintiff and the defendant- here complains chiefly of the admission of certain testimony. The plaintiff, having testified of a very long courtship and that July 2, 1901, had been set for the marriage, said that on the evening of June 26, 1901, she overheard the- defendant say to his mother that he proposed to study over it, before he would marry her. Against the objection of the defendant, she was permitted to testify that, shortly after hearing the declaration by the defendant, she told her father and aunt of it. They were then permitted to testify to what the plaintiff had told them that she had overheard. The fact of a long standing engagement to marry was not disputed. The inquiry was as to who was at fault for the breach of the contract. The defendant denied that he had used the language in question, in conversing with his mother, and said that he had never refused to marry the plaintiff. The conversation between the defendant and his mother was not an important or essential element in the case. It may have been some indication of his mental attitude toward the plaintiff, but it was not evidence that he had *502broken or resolved to break bis contract. The important fact to be established was the breach of the promise of marriage. It may be that the direct testimony bearing upon the question, and obvious inferences from the undisputed evidence, would have been sufficient to. satisfy the jury that the defendant broke the engagement. But the plaintiff was not satisfied with these. She was permitted without objection to testify to the fact of the conversation itself, and to what she heard the defendant say to his mother. She had the full benefit, before the jury, of her statement in that respect and with that she should have been content. As to whether or not she repeated what she had heard, to two persons or to ten persons, made no difference. It was nothing more than her own narrative'of a transaction then past and could not be considered as part of the res gestse. We can only regard the calling of the father and the aunt to testify to what the plaintiff said to them, as an attempt to introduce hearsay evidence, not justified under any exception to the general rule which forbids it. To permit it in this case would be to open the door to a dangerous facility for increasing the number of witnesses, by the easy process of admitting all those to whom the plaintiff in her grief and indignation might have seen fit to rehearse her version of what had occurred. We are unable to see in this instance any exceptional circumstances such as must be found in order to justify the admission of proof of prior unsworn statements of the witness. It is true that the testimony was conflicting, but that of itself was not sufficient. It was not alleged that the plaintiff had herself made any inconsistent statements, nor was there any attempt to impeach her general character for truth, or to show that she had recently fabricated the statement as to the conversation which she had overheard. We are not able to justify upon any sound principle the introduction of the testimony of the’father and the aunt, as to facts about which they had no personal knowledge.
In the eye of the jury they gave to the case of the plaintiff, the apparent strength of three witnesses instead of one. The result could hardly have been other than prejudicial to the defendant. The first, second and third specifications of error are sustained, and the judgment is reversed, with a venire facias de novo.